In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3656 
CHAD CONRAD, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BOIRON, INC., and BOIRON USA, INC., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 13 C 7903 — William T. Hart, Judge. 
                     ____________________ 

     ARGUED APRIL 4, 2017 — DECIDED AUGUST 24, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and KANNE and ROVNER, Circuit 
Judges. 
    WOOD,  Chief  Judge.  Chad  Conrad  filed  a  class  action 
against Boiron for deceptive marketing, but he was left with 
only his individual claim after the district court refused to cer‐
tify his proposed class. About a year later Boiron offered Con‐
rad $5,025, more than he could hope to win at trial. Conrad 
does not want to accept the money because it will moot his 
claim; Boiron wants to force him to take it for the same reason. 
2                                                       No. 16‐3656 

The district court refused to certify Conrad’s proposed class 
and found his individual claim moot. We conclude, in keep‐
ing  with  our  decision  in  Fulton  Dental,  LLC  v.  Bisco,  Inc., 
860 F.3d 541 (7th Cir. 2017), that the latter decision was in er‐
ror, because an unaccepted offer cannot moot a case. There are 
other measures available to address the problem (if it exists 
here) of “unreasonably and vexatiously” persisting in litiga‐
tion, see, e.g., 28 U.S.C. § 1927, but the district court has yet to 
decide  whether  they  should  be  used.  We  therefore  remand 
this case to the district court for further proceedings.  
                                  I 
    Boiron makes homeopathic products, including an over‐
the‐counter  remedy  called  Oscillococcinum  (“Oscillo”)  that 
retails  for  between $12 and  $20, depending on  whether  one 
buys a six, twelve, or thirty‐dose package. Bohn v. Boiron, Inc., 
2013 WL 3975126, at *1 (N.D. Ill. Aug. 1, 2013). Oscillo is made 
by  mixing  one  percent  Anas  Barbariae  Hepatis  et  Cordis 
Extractum—that  is,  duck  hearts  and  livers—with  99  percent 
water,  repeating  the  dilution  process  200  times,  and  then 
selling the result in pill form. The repeated dilutions render 
the  finished  product  nothing  more  than  a  placebo.  Boiron’s 
claim that Oscillo has a therapeutic effect on flu symptoms is 
thus highly doubtful. Aggrieved customers caught on at some 
point,  and  in  2011  they  filed  a  class  action  against  the 
company  in  the  Southern  District  of  California  over  its 
deceptive  marketing.  In  October  2012,  Boiron  and  the  class 
agreed  to  a  broad  settlement  that  covered  over  200  of  the 
company’s  products  (including  Oscillo)  purchased  between 
January  1,  2000  and  July  27,  2012.  Gallucci  v.  Boiron,  Inc., 
2012 WL  5359485  (S.D.  Cal.  Oct.  31,  2012),  aff’d  sub  nom. 
Gallucci  v.  Gonzales,  603  F.  App’x  533  (9th  Cir.  2015).  In 
No. 16‐3656                                                        3

relevant  part,  the  settlement  required  Boiron  to  (1)  pay 
refunds  to  past  buyers,  (2)  revise  its  labels  to  make  them 
accurate,  and  (3)  let  future  unhappy  customers  request 
refunds  within  14  days  of  purchase  (the  company  calls  this 
the “Boiron Promise”). Boiron went one step further; it now 
informs customers that they have 30 days from purchase to 
request  a  refund.  See  Boiron  Promise,  BOIRON, 
http://www.boironusa.com/promise/  (last  visited  Aug.  22, 
2017) (“Boiron Promise Webpage”).  
    Some  of  the  class  members  were  not  satisfied  with  this 
outcome,  and  so  they  opted  out  of  the  Gallucci  settlement. 
Attorneys  representing  the  opt‐outs  filed  new  class  actions, 
raising  essentially  the  same  claims  against  Boiron,  in 
California  and  Illinois.  When  the  district  courts  found  the 
class  representatives  inadequate,  counsel  tried  to  swap  in 
replacements.  In  the  Illinois  case,  the  prospective 
representative  was  the  current  plaintiff,  Chad  Conrad. 
(Boiron eventually prevailed in the California case, and so it 
does  not  concern  us  further.)  Yet  before  the  Illinois 
substitution  could  occur,  the  then‐lead  plaintiff  accepted 
Boiron’s  offer  of  judgment,  prompting  the  district  court  to 
terminate the case. Boiron also offered Conrad $25 (more than 
he had paid for the Oscillo) plus attorney’s fees and costs to 
settle  his  claim,  but  he  rejected  the  offer  and  filed  the 
complaint  that  kicked  off  the  current  suit  on  November  4, 
2013.  Eight  months  of  preliminary  proceedings  followed,  at 
which  point  the  district  court  stayed  the  case  pending  the 
Ninth Circuit’s resolution of the  appeal of the October 2012 
settlement. That court ultimately upheld the settlement, and 
the district court lifted its stay on August 13, 2015.  
4                                                         No. 16‐3656 

    Two weeks later, Boiron filed a motion to dismiss, which 
for the most part the district court granted. The court found 
that Conrad was an inadequate class representative because 
his suit would provide little benefit beyond Boiron’s existing 
refund guarantee; it also found that Conrad lacked standing 
to pursue injunctive relief (a ban on marketing Oscillo as a flu 
remedy) under the Illinois Consumer Fraud Act since Conrad 
himself  would  not  be  duped  by  Boiron’s  misleading  claims 
again.  We  denied  Conrad’s  request  to  appeal  the  denial  of 
class certification in February 2016, leaving him with only his 
individual  damages  claim. After still  more  proceedings,  the 
district judge granted Boiron’s motion under Federal Rule of 
Civil  Procedure  67  to  deposit  $5,025  with  the  court—above 
the  maximum  Conrad  could  recover—in  order  to  moot  his 
claim. Boiron deposited the funds, and the district court dis‐
missed the case as moot on September 20, 2016. This appeal 
followed.  
                                   II 
    Conrad’s main arguments are straightforward: he attacks 
both the court’s refusal to certify the class and its rejection of 
his individual claim based on Boiron’s use of Rule 67 to try to 
moot the case. We review the denial of class certification for 
abuse of discretion, and we consider the mootness ruling de 
novo. Messner v. Northshore Univ. HealthSystem, 669 F.3d 802, 
811  (7th  Cir.  2012);  Stevens  v.  Hous.  Auth.  of  S.  Bend,  Ind., 
663 F.3d 300, 306 (7th Cir. 2011).  
                                   A 
    We begin with Conrad’s effort to represent what remains 
of the class of Oscillo purchasers after the Gallucci settlement. 
No. 16‐3656                                                              5

Federal Rule of Civil Procedure 23(a) conditions class certifi‐
cation  on  “four  requirements—numerosity,  commonality, 
typicality, and adequate representation.” Wal‐Mart Stores, Inc. 
v. Dukes, 564 U.S. 338, 349 (2011). This case turns on adequacy, 
for an aspiring lead plaintiff such as Conrad is entitled to rep‐
resent a class only if he “will fairly and adequately protect the 
interests of the class.” FED. R. CIV. P. 23(a)(4). In order to be an 
adequate representative, the named plaintiff must “be part of 
the  class  and  possess  the  same  interest  and  suffer  the  same 
injury as the class members.” Amchem Prod., Inc. v. Windsor, 
521 U.S. 591, 625–26 (1997) (internal quotation marks and ci‐
tation omitted). In addition, the court must be satisfied that 
the  plaintiff  will  keep  the  interests  of  the  entire  class  at  the 
forefront. Conrad’s case brings to mind our comment in In re 
Aqua  Dots  Products  Liability  Litigation,  654  F.3d  748,  752 
(7th Cir.  2011)  (“Aqua  Dots”),  that  “[a]  representative  who 
proposes  that  high  transaction  costs  (notice  and  attorneys’ 
fees) be incurred at the class members’ expense to obtain a re‐
fund that already is on offer is not adequately protecting the 
class members’ interests.” 
    In Aqua Dots, the manufacturer of the eponymous toys re‐
called them because they were potentially toxic. The recall no‐
tice told buyers that they could exchange the Aqua Dots for a 
non‐defective replacement or a different, comparably priced 
toy.  Notably,  it  did  not  mention  any  refunds,  though  they 
were  provided upon request. A group of buyers challenged 
the recall program through a class action, alleging that the re‐
lief  the  company  offered  was  inadequate.  The  district  court 
refused to certify the class, and we affirmed because the pu‐
tative class representative failed to satisfy Rule 23(a)(4)’s ade‐
quacy requirement.  
6                                                      No. 16‐3656 

    Aqua  Dots  demonstrates  that  there  is  more  to  adequacy 
than simple membership in a group. As we said in Eubank v. 
Pella Corp., 753 F.3d 718, 719 (7th Cir. 2014), the “named [class] 
plaintiffs are the representatives of the class—fiduciaries of its 
members … .” It is thus both necessary and proper for the dis‐
trict  court  to  consider  whether  the  potential  named  repre‐
sentative will act in the best interests of the unnamed mem‐
bers of the class. That was precisely our point in Aqua Dots. 
There, the product in question cost from $17 to $30. In re Aqua 
Dots Prod. Liab. Litig., 270 F.R.D. 377, 379 (N.D. Ill. 2010). Given 
the low price point, we were concerned that transaction costs 
might swallow all of any potential recovery. The same point 
applies here. Oscillo retails for between $12 and $20. Most Os‐
cillo buyers are protected not only by the Gallucci settlement, 
but also by the refund process Boiron now offers on its web‐
site (which is not limited to those who participated in the set‐
tlement).  
    There  is  another  important  similarity  between  our  case 
and  Aqua  Dots—both  proposed  classes  are  relatively  small. 
The class Conrad envisions is limited to relatively recent pur‐
chasers who have not taken advantage of the Boiron Promise. 
The combination of low‐value claims and small class size is 
likely  to  make  this  another  case  in  which  “high  transaction 
costs  (notice  and  attorneys’  fees)”  will  leave  class  members 
with a negligible award. Aqua Dots, 654 F.3d at 752. Indeed, it 
is hard to see how the proposed class action benefits anyone 
but the attorneys who filed it, especially since this suit (to say 
nothing  of  its  failed  predecessor)  has  been  rumbling  on  for 
years. Class actions driven by attorneys’ fees are notoriously 
troublesome.  
No. 16‐3656                                                        7

    Conrad responds that the Aqua Dots recall was more gen‐
erous than the “Boiron Promise,” and so there is more poten‐
tial  in  the  class‐wide  treatment  he  proposes.  We  agree  with 
him that the Boiron Promise is poorly publicized and hard to 
use when compared to the Aqua Dots recall. Boiron does not 
mention the refund on Oscillo’s packaging nor does it display 
information about the refund prominently on its website. To 
the  contrary,  finding  any  information  at  all  takes  some  dig‐
ging.  See  Boiron  Promise  Webpage.  And,  astonishingly, 
Boiron  requires  that  refunds  be  sent  by  “snail  mail”  rather 
than digitally. Color us unimpressed with this transparent at‐
tempt  to  put  off  dissatisfied  customers.  Boiron  is  happy  to 
take Oscillo buyers’ money online, and so we see no reason 
why  it  cannot  handle  refunds  the  same  way.  See  Oscillo, 
BOIRON,          https://shop.boironusa.com/medicine/oscillococ‐
cinum/ (last visited Aug. 22, 2017) (allowing online purchase 
of Oscillo). More broadly, as digital commerce becomes ever‐
more embedded into American society, Boiron’s pretense that 
recalls and refunds (but not purchases) require resort to phys‐
ical mail is hard to take seriously.  
   Nonetheless, taken as a whole, the Boiron Promise is com‐
parable to the process we accepted in Aqua Dots. Boiron’s re‐
fund publicity, lackluster though it is, looks better when we 
consider that the Aqua Dots recall did not even mention a re‐
fund. There, customers had to decide on their own to ask for 
one.  The  contrast  between  the  two  default  positions  is  im‐
portant—the  typical  Boiron  Promise  user  receives  a  refund; 
the typical Aqua Dots buyer got a replacement product or a 
comparable  toy.  Compare  Aqua  Dots,  654  F.3d  at  750  with 
Boiron Promise Webpage. All of this is to say that the reme‐
8                                                      No. 16‐3656 

dies already in place for disappointed Boiron customers un‐
dermine Conrad’s ability to show that he can bring any signif‐
icant extra value to the absentee class members.  
    Conrad argues that, as a factual matter, discovery would 
reveal that the Boiron Promise is empty, and that aggrieved 
purchasers are not obtaining any relief. But there was enough 
information in the record to permit the district court to spot 
the similarities with Aqua Dots and to conclude that this case 
is not suitable for class treatment. It is hard to see how more 
discovery would change things. In one incarnation or another, 
this case has dragged on since 2013; it is a de facto continuation 
of the preceding 2011 suit, which was itself an outgrowth of 
the  underlying  California  class  action.  The  evidence  is  out 
there for all to see, and Conrad has given us no reason to think 
that there are any smoking guns left to uncover. His own ac‐
tions reinforce this conclusion: he took no steps to pursue dis‐
covery between his 2013 motion for class certification and his 
last‐ditch  effort  to  avoid  dismissal  in  2016.  We  conclude, 
therefore, that the district court was well within its rights to 
refuse  to  certify  Conrad’s  proposed  class.  In  so  ruling,  we 
stress that we place no significance on Boiron’s later effort to 
render Conrad’s individual case moot by buying him off with 
a Rule 67 deposit into the court’s registry. The denial of class 
certification stands on its own. 
                                 B 
   That leaves Conrad’s individual case, which does turn on 
the  effect  of  Boiron’s  payment  of  $5,025  into  the  court’s 
registry,  pursuant  to  Federal  Rule  of  Civil  Procedure  67.  In 
Fulton  Dental,  we  addressed  the  question  whether  a 
defendant’s act of depositing with the court an amount that (if 
accepted) would fully satisfy a plaintiff’s claim, rendered the 
No. 16‐3656                                                         9

plaintiff’s case moot. After a review of the Supreme  Court’s 
decision in Campbell‐Ewald Co. v. Gomez, 136 S. Ct. 663 (2016), 
as  well  as  a  careful  look  at  the  mechanics  of  Rule  67,  we 
concluded that the answer was no. 860 F.3d at 545–46. See also 
Chapman v. First Index, Inc., 796 F.3d 783, 786–87 (7th Cir. 2015). 
Our reasoning in Fulton Dental, following that of the Supreme 
Court in Campbell‐Ewald, was based on the law of contract. As 
the Court put it, “an unaccepted settlement offer or offer of 
judgment does not moot a plaintiff’s case.” 136 S. Ct. at 672. 
We  explained  in  Fulton  Dental  why  a  Rule  67  offer  for  this 
purpose is equivalent to the Rule 68 offer that was involved in 
Campbell‐Ewald. The court cannot accept an instrument made 
payable to a third party into its registry; checks are normally 
drawn to the clerk of the court and release is by order of the 
court. This fact prompted our statement in Fulton Dental that 
the  process  of  depositing  funds  with  the  court  and  later 
withdrawing them in favor of a party is not a mechanical one. 
860 F.3d at 545. 
     Boiron would like us to hold that at some point, a plain‐
tiff’s  stubborn  refusal  to  accept  a  generous  settlement  offer 
should be taken as the legal equivalent of acceptance. But we 
are aware of no such doctrine, and we are loathe to adopt such 
an  ill‐defined  rule.  The  Supreme  Court  has  never  endorsed 
anything  like  this.  To  the  contrary,  it  has  recognized  “the 
deep‐rooted historic tradition that everyone should have his 
own  day  in  court.”  Taylor  v.  Sturgell,  553  U.S.  880,  892–93 
(2008)  (internal  quotation  marks  omitted).  That  does  not 
mean that every person will use that day in court in a way that 
is economically rational, and some will invoke the aid of the 
courts  for  impermissible  purposes.  But  so‐called  negative‐
value cases are sometimes rational, if the party hopes to es‐
tablish  an  important  principle  through  the  case.  That  said, 
10                                                        No. 16‐3656 

there  is  no  guarantee  that  litigation  will  not  be  abused.  Cf. 
Prof’l Real Estate Investors, Inc. v. Columbia Pictures Indus., Inc., 
508 U.S. 49 (1993) (setting out the contours of the “sham” liti‐
gation doctrine for antitrust purposes). 
    The  law  has  developed  doctrines,  such  as  the  common‐
law  tort  of  wrongful  civil  proceedings  (related  to  the  mali‐
cious prosecution tort that arises from criminal proceedings), 
to address abusive litigation. And free‐standing claims are not 
the only option. Federal courts have an array of tools to ad‐
dress  these  problems.  Prominent  among  them  is  28  U.S.C. 
§ 1927, which authorizes the court to sanction against “[a]ny 
attorney … who so multiplies the proceedings in any case un‐
reasonably and vexatiously … .” Rule 11 of the Federal Rules 
of  Civil  Procedure  also  serves  as  a  constraint  on  a  lawyer’s 
ability to file a case that is not appropriately founded. If a case 
is based on diversity of citizenship, whether under the con‐
ventional rules of 28 U.S.C. § 1332(a) or (as here) the Class Ac‐
tion Fairness Act, 28 U.S.C. § 1332(d), if the plaintiff prevails 
but is awarded less than $75,000, “the district court may deny 
costs to the plaintiff and, in addition, may impose costs on the 
plaintiff.” 28 U.S.C. § 1332(b). If the defendant, rather than us‐
ing  the  Rule  67  process  that  Boiron  tried,  uses  the  rule  best 
suited for pre‐trial offers of settlement—Rule 68—and that of‐
fer is not accepted, then “[i]f the judgment that the offeree fi‐
nally obtains is not more favorable than the unaccepted offer, 
the  offeree  must  pay  the  costs  incurred  after  the  offer  was 
made.” FED.  R.  CIV.  P. 68(d). Finally, the courts have inherent 
power to punish abuses of process. Chambers v. NASCO, Inc., 
501 U.S. 32 (1991). We are not saying, at this juncture, that any 
of these measures is appropriate for Conrad’s case. The point 
is only that tools exist for the person who abuses the litigation 
No. 16‐3656                                                           11

process, but the tools do not include deemed acceptance of a 
proposed offer of settlement. 
    Before concluding, we should say a word about the district 
court’s conclusion that Conrad does not have standing to re‐
quest injunctive relief under the Illinois Consumer Fraud Act 
(ICFA).  See  Summers  v.  Earth  Island  Inst.,  555  U.S.  488,  493 
(2009)  (plaintiff  “bears  the  burden  of  showing  that  he  has 
standing for each type of relief sought”). The court reasoned 
that Conrad, as an individual, knows about Boiron’s refund 
program and that he is fully aware of the fact that Oscillo is 
nothing  but  sugar  water.  No  injunction  could  therefore  re‐
dress any potential injury for him, and that lack of redressa‐
bility  defeats  standing.  See  Spokeo,  Inc.  v.  Robins,  136  S.  Ct. 
1540, 1547 (2016). We agree with that ruling. This is not a case 
like Laurens v. Volvo Cars of N. Am., LLC, No. 16‐3829 (7th Cir. 
Aug.  22,  2017),  where  class  treatment  was  still  a  possibility 
and the record did not unequivocally foreclose the possibility 
of injunctive relief for the putative named plaintiff. In the pre‐
sent case, there will be no class, given our affirmance of the 
district court’s decision denying certification. If Conrad has a 
claim at all, it is an individual one for money only.  
                                   III 
    The district court did not abuse its discretion in denying 
class certification, and it correctly rejected Conrad’s individ‐
ual claim for injunctive relief. It erred, however, insofar as it 
concluded  that  the  passage  of  time  meant  that  Conrad  no 
longer had the legal right to reject Boiron’s offer of settlement. 
We therefore AFFIRM in part and REMAND for further proceed‐
ings consistent with this opinion. Each party will bear its own 
costs on appeal.